Citation Nr: 1231113	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  99-24 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for Crohn's disease.

2.  Entitlement to an effective date earlier than July 23, 1998, for the grant of a 40 percent rating for chronic prostatitis.

3.  Entitlement to an effective date earlier than June 9, 2010, for the grant of a 60 percent rating for chronic prostatitis.

4.  Entitlement to an effective date earlier than February 7, 2006, for the grant of a 10 percent rating for the right knee instability.

5.  Entitlement to an effective date earlier than November 10, 2010, for the grant of a 20 percent rating for the right ankle and heel disability.

6.  Entitlement to an effective date earlier than March 29, 2010, for the grant of a total rating based on individual unemployability (TDIU).

7.  Entitlement to an initial rating in excess of 10 percent for hypertension from December 17, 1997, including entitlement to an extrascheduler rating.

8.  Entitlement to an increased rating for rating for chronic prostatitis, evaluated as 40 percent disabling from July 23, 1998, to June 8, 2010, and as 60 percent disabling since June 9, 2010. 

9.  Entitlement to an increased rating for traumatic arthritis of the right knee with scarring, evaluated as 20 percent disabling from July 23, 1998, to August 23, 2007, and as 30 percent disabling since August 24, 2007, including entitlement to an extrascheduler rating.

10.  Entitlement to an initial rating in excess of 10 percent for right knee instability from February 7, 2006.

11.  Entitlement to an increased rating for a right ankle and heel disability rated as 20 percent disabling from November 10, 2010.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel







INTRODUCTION

The Veteran served on active duty from July 1955 to July 1958. 

This matter comes before the Board of Veterans' Appeals (Board) from October 1998, October 2003, December 2002, March 2006, September 2009, January 2010, July 2011, and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In October 2005, the Board remanded the appeal.  In September 2009, the Board denied the Veteran's claims for higher ratings for hypertension and traumatic arthritis of the right knee with scarring and remanded his claim for a compensable rating for chronic prostatitis.  

The Veteran appealed the September 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, in a December 2011 Memorandum Decision, the Court vacated and remanded the September 2009 Board decision to the extent that it denied higher ratings for hypertension and traumatic arthritis of the right knee with scarring, and the Board did not consider whether the Veteran had perfected his appeal of the March 2006 rating decision that granted service connection for right knee instability effective from February 7, 2006, and failed to grant a rating in excess of 10 percent for his right knee instability.

As to the question of whether the Veteran timely perfected his appeal of the March 2006 rating decision, the Board notes that the amended certified record that was presented to the Court included for the first time not only a March 2006 rating decision, a July 2006 notice of disagreement, and a September 2007 statement of the case, but a September 25, 2007, letter from the Veteran's attorney along with a partial copy of a VA Form 9, Appeal to Board of Veterans' Appeals, also dated September 25, 2007, addressing both the earlier effective date claim and the rating claim.  Therefore, the Board finds that the amended record shows that the Veteran perfected his appeal to the March 2006 rating decision that granted service connection for right knee instability effective from February 7, 2006, and failed to grant a rating in excess of 10 percent for his right knee instability.  See 38 C.F.R. §§ 20.200, 20.302(c) (2011) (an appeal requires a notice of disagreement and a timely filed substantive appeal after issuance of a statement of the case); But see Roy v. Brown, 5 Vet. App. 554, 556 (1993) (if the claimant fails to file a substantive appeal in a timely manner, and fails to timely request an extension of time, "he is statutorily barred from appealing the RO decision").  Accordingly, the Board finds that it has jurisdiction over these issues and has included them on the first page of this remand.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

As to the claim of service connection for Crohn's disease, the Board notes that not only has the Veteran claimed, in substance, that he had Crohn's disease or symptoms of Crohn's disease since military service but that he is competent to report on the observable symptoms of Crohn's disease even when not documented in his medical records because these symptoms come to him through his senses.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Therefore, the Board finds that a remand is required to obtain a medical opinion as to the relationship, if any, between the Crohn's disease and the Veteran's military service.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006).

As to the claims for higher evaluations for hypertension and traumatic arthritis of the right knee with scarring including entitlement to an extrascheduler rating, the Board finds that given the December 2011 Memorandum Decision by the Court, a remand is required to provide the Veteran with notice of the laws and regulations governing extrascheduler ratings and to obtain opinions from the Director, Compensation and Pension as to whether the Veteran met the criteria for an extrascheduler rating for either of these disabilities at any time during the pendency of the appeal.  See 38 U.S.C.A. §§ 5103(a), 5103A(b) (West 2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Also see 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).

As to the Veteran's claim for an earlier effective date for the grant of service connection for right knee instability and the claim for a higher evaluation for right knee instability, the Board notes that since the issuance of the September 2007 statement of the case, VA has received additional pertinent evidence in support of these claims.  Therefore, the Board finds that a remand for a supplemental statement of the case is required.  See 38 C.F.R. § 19.31 (2011) (a supplemental statement of the case will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  

As to the claims for earlier effective dates for the grant of a 60 percent rating for chronic prostatitis, the grant of a 20 percent rating for the right ankle and heel disability, and the grant of the TDIU and an increased rating for the right ankle and heel disability, following the adjudication of the claims in the July 2011 or August 2011 rating decisions, the RO in January 2012 received letters from the Veteran's representative that the Board construes as notices of disagreement as to these issues.  See 38 C.F.R. § 20.201 (2011) (defining a notice of disagreement as "[a] written communication from a claimant or his or her attorney expressing dissatisfaction or disagreement with an adjudicative determination by the [RO] and a desire to contest the result"); Beyrle v. Brown, 9 Vet. App. 24, 27-28 (1996) (holding that the Board determines de novo whether a document is a notice of disagreement).  However, no further action was taken by the RO.  Therefore, the Board finds that these issues must be remanded for a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that referral to the RO of issues with which the veteran disagrees does not suffice). 

As to all of the issues on appeal, a review of the record on appeal reveals that the Veteran receives ongoing treatment for his many disabilities.  Therefore, the Board finds that while the appeal is in remand status, his contemporaneous VA and private treatment records should be obtain and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records). 

As to all the claims for higher schedular ratings, given the above development, the Board finds that while the appeal is in remand status the Veteran should also be afforded VA examinations to ascertain the current severity of his service connected disabilities.  See 38 U.S.C.A. § 5103A(d); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

As to the claim for an effective date earlier than July 23, 1998, for the grant of a 40 percent rating for chronic prostatitis and the claim for an increased rating for chronic prostatitis, evaluated as 40 percent disabling from July 23, 1998, to June 8, 2010, and as 60 percent disabling since June 9, 2010, the Board finds that the adjudication of these claims is inextricably intertwined with the above claims.  Therefore, the Board finds that adjudication of these claims must be held in abeyance until the RO completes the above development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the appeal is REMANDED to the RO for the following actions:

1.  The RO should obtain and associate with the record all of the Veteran's contemporaneous medical records.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  The RO should provide the Veteran with notice of the laws and regulations governing claims for an extrascheduler rating for hypertension and traumatic arthritis of the right knee with scarring in accordance with 38 U.S.C.A. § 5103A (West 2002) and Dingess, supra.

3.  After undertaking the above development to the extent possible, the RO should refer to the Director, Compensation and Pension, the Veteran's claims for increased extrascheduler ratings for hypertension and traumatic arthritis of the right knee with scarring.  

4.  After undertaking the above development to the extent possible, the RO should provide the claimant with an examination to ascertain the origins of his Crohn's disease.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide an answer to the following question:

Is it at least as likely as not (50 percent probability or more) that Crohn's disease was caused by the Veteran's military service or has continued since service?

In providing an answer to the above question, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his Chron's disease while on active duty and since that time even if the medical records are negative for symptoms. 

In providing an answer to the above question, the examiner must provide a medical reason for its conclusion and mere citation to negative evidence such as the fact that service and post-service medical records are negative for the disorder for many years after his separation from military service is not a sufficient basis for the medical opinion.  

If the examiner cannot provide an answer to the above question, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered.  

5.  After undertaking the above development to the extent possible, the RO should provide the Veteran with a hypertension examination. The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  The examiner should provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his hypertension.  A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered.  

6.  After undertaking the above development to the extent possible, the RO should provide the Veteran with an orthopedic examination for his right knee and right ankle and heel disabilities.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner, including X-rays, must be accomplished and all clinical findings should be reported in detail.  The examiner should provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his right knee and right ankle/heel disabilities.  

a.  As to the right knee and ankle/heel disabilities, the examiner should conduct complete range of motion studies and discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any further limitation of motion or function.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  

b.  As to the right knee disabilities, the examiner should also provide an opinion as to whether any instability is best characterized as slight, moderate, or severe.

c.  As to the right ankle and heel disabilities, the examiner should also provide an opinion as to whether there is ankylosis.

d.  As to the right ankle and heel disabilities, the examiner should also provide an opinion as to whether the Veteran's adverse symptomatology, taking into account his pain, is best characterized as a severe foot injury.

If the examiner cannot provide an answer to any of the above-noted questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered.  

7.  After undertaking the above development to the extent possible, the RO should provide the Veteran with a prostatitis examination.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  The examiner should provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his prostatitis.  A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered.  

8.  The RO should issue the Veteran a statement of the case (SOC) as to his claims for earlier effective dates for the grant of a 60 percent rating for chronic prostatitis, the grant of a 20 percent rating for the right ankle and heel disability, and the grant of the TDIU and increased rating for the right ankle and heel disability.  Only if the Veteran thereafter perfects his appeal as to any of these issues by filing a timely Substantive Appeal, should that issue be returned to the Board. 

9.  After undertaking the above development to the extent possible, the RO should thereafter readjudicate the claims.  As to the ratings claims, such readjudication should also consider staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

10.  If any benefit sought on appeal remains denied, the RO should provide the Veteran and his representative with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits since issuance of the September 2007 SOC as to the claims for an earlier effective date for right knee instability and a higher evaluation for right knee instability and since the last SOC/SSOC as to all the other issues on appeal, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal including those governing an extrascheduler rating.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

